DETAILED ACTION
Applicant’s amendments and remarks, filed December 6, 2021, are fully acknowledged by the Examiner. Currently, claims 1-16 and 18-20 are pending with claim 17 cancelled, and claims 1, 2, 6, 9, 10 and 20 amended. The following is a complete response to the December 6, 2021 communication.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Terminal Disclaimer
The terminal disclaimer filed on December 16, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Pat. No. 8,808,281 has been reviewed and is accepted.  The terminal disclaimer has been recorded. The acceptance of the terminal disclaimer is sufficient to obviated the previously-filed double patenting rejection set forth in the July 21, 2021 Non-Final Office Action.
Allowable Subject Matter
Claims 1-16, 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant has amended independent claim 1 to incorporate subject matter from dependent claim 20. The subject matter of dependent claim 20 was not subject to a rejection under 35 U.S.C. 102 or 103 in the July 21, 2021 Non-Final Office Action. This is, while Ormsby (US Pat. Pub. 250 that generates a microwave field, and for a transmission line having an inner conductor and an outer conductor at 315/316, and for a radiating element formed by the element at 255, Ormsby fails to contemplate for both a radiating element coupled to the inner conductor and then a shaping element coupled to the outer conductor.  That is, the outer conductor 316 is coupled to the radiating element as well, and not to a separate shaping element. The remaining cited references fail to cure this deficiency. Further, the Examiner has failed to find any reference or combination of references that would disclose, fairly suggest or make obvious each and every limitation set forth in independent claim 1. As such, it is the Examiner’s position that claims 1-16 and 18-20 are allowable over the prior art for at least the reasoning set forth in the action above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD HUPCZEY, JR whose telephone number is (571)270-5534. The examiner can normally be reached Monday - Friday; 8 am - 4 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ronald Hupczey, Jr./Primary Examiner, Art Unit 3794